Citation Nr: 0904234	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  03-34 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American  Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to 
September 1982.  

This matter comes before the Board of  Veterans' Appeals 
(Board) on appeal from a rating decision dated September 2004 
of the Department of  Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, that denied the above claim.

In May 2008, the Veteran was scheduled for a central office 
hearing before the Board.  However, he failed to appear.

In June 2008, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

Hepatitis C did not have its onset during active service or 
result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Post-service medical treatment records show that the Veteran 
had been diagnosed as having hepatitis C.  Therefore, the 
first requirement for service connection for this claim, the 
existence of a current disability, is met.  See Hickson, 12 
Vet. App. at 253.  

After a careful review of the entire record, the Board finds 
that service connection for hepatitis C is not warranted.

The Board observes that risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA Letter 211B (98-110) 
November 30, 1998.  The service medical records do not show, 
nor does the Veteran contend, that the Veteran engaged in any 
risk factors during his period of active duty.

The first diagnosis of hepatitis C of record was during 
private treatment in September 1999, approximately 17 years 
after separation from service.  The Board notes that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Despite the medical evidence of current hepatitis C, the 
record is devoid of any medical evidence whatsoever to 
support the Veteran's claim that his current hepatitis C is 
related to service.  There is no evidence of record that the 
Veteran engaged in that risk factor during active service and 
service medical records are completely silent for any 
evidence that would indicate that hepatitis C was incurred 
during his service.  

The Veteran has asserted that his hepatitis C is related to 
13 injection shots that he received at Fort Benning, Georgia, 
during service.  The Veteran is competent to report receiving 
injections.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  However, neither the Board nor the Veteran is 
competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  There is no competent medical evidence indicating 
that injections would have caused the Veteran's infection.  
Significantly, the Veteran was afforded a VA examination in 
November 2004 during which he was diagnosed as having 
hepatitis B and C.  The examiner opined that it would be 
highly unlikely that a person could be infected via 
vaccination with both hepatitis B and C.  The opinion was 
based upon review of the claims file and a physical 
examination, and is found to be persuasive.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  The examiner also 
noted that the Veteran had a very serious injury after 
service in 1985 and stated that it would be interesting to 
find out if he got a transfusion or not at that time.  As no 
other inservice risk factor is shown by the evidence, a grant 
of service connection is not in order for this claim.


In short, there is no medical evidence or opinion of record 
that supports the Veteran's claim that his current hepatitis 
C is related to service, to include injection shots, and 
neither he nor his representative has presented or identified 
existing evidence that would, in fact, support the claim.

As there is no competent medical evidence relating the 
currently diagnosed hepatitis C to service, there is no basis 
upon which to grant service connection.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
preponderance is against the Veteran's claim, and it must be 
denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Complete notice was sent in July 2008 and the claim was 
readjudicated in an October 2008 supplemental statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the  Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of  Veterans Affairs


